DETAILED ACTION

Response to Amendment
Applicant’s response to the last Office Action, filed on 06/01/2022 has been entered and made of record. 
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore this action is made Final.
Claim objections and rejections under 35 USC 112(a) and 35 USC 112(b) are added in view of amendments. See details analysis below.

Response to Arguments
Applicant's arguments filed on 06/01/2022 have been fully considered but they are not persuasive. 
The Manthey reference is added to the rejection of the independent claims in view of the claims amendments. In the field of satellite image compression Manthey teaches basing the transmission on the data ingestion capability of a selected ground station. Manthey teaches using a compression scheme which varies the data transmitted to a ground station based on the throughput of the particular receiving base station (i.e., a first and second base station) along with the size and content of the collected images. See pg. 1, ¶ 2 and pg. 3, ¶ 3-5. Pg. 3, ¶ 3, “If there are multiple ground stations with divergent downlink capability, a reassembling of already compressed image data might be desirable in order to adjust the amount of data to the bandwidth of the transmission channel.” Also see Fig. 2 which shows reducing area of the image sent based on Manthey’s adaptive compression scheme.
It would have been obvious to one of ordinary skill in the art to have combined Kargieman’s satellite image compression system with Manthey’s satellite image compression system. Kargieman teaches a number of techniques for conserving downlink bandwidth via on-platform analytics including compression. The express goal of this is to transmit a selected subset of enriched images rather than all of the acquired images, due to the data ingestion limitations of satellite communication with ground stations. Manthey specifically teaches adjusting the image selection for different base stations with different downlink capabilities. The combination constitutes the repeatable and predictable result of simply applying Manthey’s teaching here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
The Coleman reference is added to teach the newly added claim 21. See below for detailed analysis.


Claim Objections
Claim 5 is objected to because of the following informalities:  The claims should be amended as follows: “the predetermined mission parameters control tasking of the system and provide information.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7, 13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 6, 13 and 20 recite, “transmitting the selected set of the enriched images to the selected ground station comprises: determining whether sufficient bandwidth is available for transmission”. Examiner notes that there is no support in the Specification determining whether an amount of bandwidth is sufficient. The most relevant disclosure at ¶ 0022 teaches not transmitting images when bandwidth is at a premium, and transmitting the images at a later time, ‘when more bandwidth is available’. There is no disclosure for determining the bandwidth, or whether it is determined at all or looked up based on satellite location or timing, etc. There is only disclosure that images are sent ‘when bandwidth is available.’ Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites, “the predetermined mission parameters control tasking of the system and provides information to select location-specific scheduling of the selection of the at least one ML model”. It is unclear to Examiner what is meant by the language ‘select scheduling of the selection of the ML model.’ It is not clear if the selected location-specific scheduling is a selection of the ML model itself or a selection of the selection of the ML model. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-9, 11-13, 15, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kargieman (US PGPub 2017/0250751; provided by Applicant) in view of Manthey (“A new real-time system for image compression on-board satellites”)
Regarding claim 1, Kargieman discloses a system for performing on-platform analytics for collected images, the system comprising: (Kargieman teaches a satellite image processing system for using on-platform analytics to optimize downlink bandwidth.)
a processor; and (¶ 0022 teaches a processor)
a computer-readable medium storing instructions that are operative when executed by the processor to: (¶ 0022 teaches using a computer readable medium)
select at least one machine learning (ML) model to execute based on a location of an orbital platform and an orbital position of the orbital platform, wherein the orbital position is a position of the orbital platform in relationship to the earth and the sun; (Figs. 7 and 8 teach selecting the image analysis tasks that the satellite will execute based on data such as platform location (¶ 0110 and 0053) and orbital position. Sun elevation and time of day in ¶ 0110 are measures of the platform’s orbital position with respect to the earth and sun. ¶ 0120 also teaches using orbital position. This process selects machine learning models that are used in the image analysis tasks, see ¶ 0053, 0115 and 0124.) 
enrich, on-board the orbital platform via a packaged analytics component, collected images by: performing analytics on the collected images using the selected at least one ML model to detect objects within the collected images; (Kargieman teaches a system for using on-platform analytics to enrich acquired imaging. See ¶ 0033 which teaches on-platform analysis such as object detection and ¶ 0042 that teaches imaging annotation. That this is done with a ‘packaged analytics component’ is taught at ¶ 0053 which teaches using customer analytics packages. The machine learning models in the artificial intelligence module performs object detection at ¶ 0040 and 0043 using machine learning. Also see ¶ 0053, 0115 and 0124.)
producing a limited resolution version of the collected images, wherein the limited resolution version of the collected images is a lower resolution version of the collected images, and generating enriched images by combining the detected objects from the collected images with the limited resolution images; (Kargieman teaches multiple techniques for generating enriched images, including vector images and raster images, each of which meet the claims here (see overview at Fig. 3). Regarding the vector-based process, ¶ 0076 and 0077 teach taking higher resolution input images and generating vector maps containing object shapes and object labels (including segmenting cars and cornfields, etc). These vector maps which are limited resolution versions of the collected images with combined detected objects. All or some of the original high resolution image may be discarded (¶ 0077) to obtain the lower resolution version of the original image. Further at ¶ 0079 (step 336 of Fig. 3) the vector image undergoes lossy compression (production of a lower-resolution version). Regarding the raster-based process, ¶ 0073 teaches generating an enriched lower resolution image by detecting an area of interest/a detected object on earth and generating an enriched image by combining it with a more aggressively compressed remainder of the image. Likewise, ¶ 0081 teaches detecting semantic objects of interest in order to more aggressively compress surrounding cornfields. These two disclosures of enriching raster-based images are both examples of producing a lower resolution version of the collected images and generating enriched images by combining the detected objects with the limited resolution images.)
based at least on a data ingestion capability of ground stations and predetermined mission parameters, select a set of the enriched images to transmit to a ground station; and (Kargieman’s system is designed to transmit a selected subset of enriched images rather than all of the acquired images, due to the data ingestion limitations of satellite communication with ground stations. ¶ 0046, 0081 and 0082 teach transmitting only a reduced subset of the total images collected, based on detection of the image content. Also see ¶ 0039, “the bandwidth optimization module 210 may include algorithms for image segmentation, image compression, or other algorithms that are configured to reduce the overall amount of imaging data that is sent to a base station.”)
transmit the selected set of the enriched collected images to the selected ground station. (¶ 0100 teaches transmitting a ground base station).
In the field of satellite image compression Manthey teaches basing the transmission on the data ingestion capability of a selected ground station (Manthey teaches using a compression scheme which varies the data transmitted to a ground station based on the throughput of the particular receiving base station (i.e., a first and second base station) along with the size and content of the collected images. See pg. 1, ¶ 2 and pg. 3, ¶ 3-5. Pg. 3, ¶ 3, “If there are multiple ground stations with divergent downlink capability, a reassembling of already compressed image data might be desirable in order to adjust the amount of data to the bandwidth of the transmission channel.” Also see Fig. 2 which shows reducing area of the image sent based on Manthey’s adaptive compression scheme.)
It would have been obvious to one of ordinary skill in the art to have combined Kargieman’s satellite image compression system with Manthey’s satellite image compression system. Kargieman teaches a number of techniques for conserving downlink bandwidth via on-platform analytics including compression. The express goal of this is to transmit a selected subset of enriched images rather than all of the acquired images, due to the data ingestion limitations of satellite communication with ground stations. Manthey specifically teaches adjusting the image selection for different base stations with different downlink capabilities. The combination constitutes the repeatable and predictable result of simply applying Manthey’s teaching here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 2, the above combination discloses the system of claim 1 wherein the instructions are further operative to: 
perform an intelligent compression process on the enriched images, wherein the intelligent compression process determines data to transmit to a second ground station, based at least on content of the enriched images and a second data ingestion capability of the second ground station; (Manthey teaches using a compression scheme which varies the data transmitted to a ground station based on the throughput the particular receiving base station (i.e., a first and second base station with first and second downlink capabilities) along with the size and content of the collected images. See pg. 1, ¶ 2 and pg. 3, ¶ 3-5).
transmit the data to a second ground station, but not the remaining limitations. (Kargieman ¶ 0027)
Regarding claim 4, the above combination discloses the system of claim 1 wherein the system further comprises a multi-spectral sensor and wherein the instructions are further operative to: collect the set of enriched images with the multi-spectral sensor. (See Kargieman ¶ 0047 and 0068)
Regarding claim 5, the above combination discloses the system of claim 1 wherein the instructions are further operative to: further select the at least one ML model to execute based on computational efficiency of the at least one ML model, (Kargieman ¶ 0101 and 0110 teaches selecting ML models based on computational efficiency.)
wherein the predetermined mission parameters control tasking of the system and provides information to select location-specific scheduling of the selection of the at least one ML model, and (As above, Kargieman Figs. 7 and 8 teach selecting the image analysis tasks that the satellite will execute based on data such as platform location (¶ 0110 and 0053).)
wherein the instructions are further operative to prioritize data for transmission to the selected ground station. (¶ 0108 and 0110 teach that the instructions are operative to prioritize the tasks for data transmission to the ground station.)
Regarding claim 6, the above combination discloses the system of claim 1 wherein the selected set of the enriched images to transmit is further selected based at least on content of the enriched images, and (Kargieman ¶ 0046, 0081 and 0082 teach transmitting only a reduced subset of the total images collected, based on detection of the image content.)
transmitting the selected set of the enriched collected images to the selected
ground station comprises:
determining whether sufficient bandwidth is available for transmission, and transmitting the set of enriched images upon a determination that the sufficient bandwidth is available. (¶ 0080 “At block 338, the processed image data may be stored on board the satellite until a downlink communications channel is established with a base station and the data can be transmitted”.)
Regarding claim 7, the above combination discloses the system of claim 6 wherein enriching the collected images comprises:
annotating the limited resolution images, and (See image annotations at Kargieman ¶ 0042.) 
selecting the set of the enriched images comprises selecting a limited quantity of the enriched images based on determining the enriched images contain at least one of duplicative information or fewer objects of interest. (As above, ¶ 0046, 0081 and 0082 teach transmitting only a reduced subset of the total images collected, based on detection of the image content. This is based on reducing duplicated information and selectively transmitting the objects of interest.)
Claims 8, 9 and 11-13 are the method claims corresponding to system claims 1, 2, 4-7. The system necessarily required method steps. Remaining limitations are rejected similarly. See detailed analysis above.  
Claims 15, 16 and 18-20 are the computer storage device claims corresponding to system claims 1, 2, 4-6. Kargieman teaches using a computer storage device having computer-executable instructions stored thereon, ¶ 0024. Remaining limitations are rejected similarly. See detailed analysis above.  

Claim 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kargieman (US PGPub 2017/0250751; provided by Applicant), Manthey (“A new real-time system for image compression on-board satellites”) in view of Du (“Unsupervised Band Selection for Hyperspectral Image Analysis”).
Regarding claim 3, the above combination discloses the system of claim 2 wherein the data comprises inference data for the imaging (Kargieman ¶ 0079 teaches compression via wavelets or discrete cosine transform which comprise image inference data.)
 In the field of multi-spectral imaging Du teaches using a limited set of bands, less than all bands, from a multi-spectral collected image set. (Du is a system for selecting certain important bands and ignoring other redundant bands by taking advantage of the high spatial correlation between bands in a multi-spectral image. See Abstract and pg. 282, left column, ¶ 2.)
It would have been obvious to one of ordinary skill in the art to have combined Kargieman’s hyperspectral satellite imaging system with Du’s hyperspectral imaging compression. Kargieman teaches a number of techniques for conserving downlink bandwidth via on-platform analytics including compression and teaches hyperspectral imaging. Du teaches a common technique for compressing hyperspectral imaging (ignoring redundant bands). The combination constitutes the repeatable and predictable result of simply applying Du’s teaching here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Claim 10 is the method claim corresponding to system claim 3. The system necessarily required method steps. Remaining limitations are rejected similarly. See detailed analysis above.  
Claim 17 is the computer storage device claim corresponding to system claim 2. Kargieman teaches using a computer storage device having computer-executable instructions stored thereon, ¶ 0024. Remaining limitations are rejected similarly. See detailed analysis above.  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kargieman (US PGPub 2017/0250751; provided by Applicant), Manthey (“A new real-time system for image compression on-board satellites”) in view of Coleman (US Pat. No. 9,819,742).
Regarding claim 21, the above combination discloses the method of claim 8, including receiving, from the selected ground station, a scheduled update to the selected at least one ML model (Kargieman ¶ 0055 teaches establishing a communications channel as the satellite passes over the ground station to send updates.)
In the field of satellite communications Coleman teaches that said update received, from the selected ground station, is a scheduled update at a scheduled interval based on an expected navigational path of the orbital platform. (Col. 10, ¶ 3-5 and col. 11, ¶ 1-2 teach scheduling ground to satellite communication based on an expected orbital path of a satellite as it enters and exits a communication window in space above the ground station, see Fig. 5. Col. 11, ¶ 2 teaches that when one satellite exits the communication window another satellite is scheduled to enter the communication window and task instructions for communication with the ground are sent to the second satellite to continue scheduled communication with the ground.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s satellite communications system with Coleman’s satellite communications system. Kargieman teaches a number of techniques for optimizing satellite communication with the ground and teaches that communication from the ground to satellite occurs when a satellite is overhead a ground station. Coleman teaches scheduling ground to satellite communication based on an expected orbital path of a satellite as it enters the communication window in space above the ground station. The combination constitutes the repeatable and predictable result of simply applying Coleman’s teaching here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.


Conclusion
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661       
         
/AMANDEEP SAINI/           Primary Examiner, Art Unit 2661